Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The instant claims are directed to a process for preparing an AEI framework zeolitic material from a starting material comprising a zeolitic material of the CHA framework type having a ratio of YO2:X2O3 of at most 20.  The closest relevant art, US 2005/0197519, discloses an example of a process for forming an AEI zeolite from a starting material including AEI zeolite seed material having a silica to alumina ratio of 19.8.  The reference teaches (See paragraph [0042]) that other materials, including CHA zeolites, may be employed as the seed source.  The reference does not teach the criticality of the silica to alumina ratio of the seed material and does not provide a reason to motivate one of ordinary skill in the art to select a seed material the exhibits both a CHA framework type and a silica to alumina ratio of no more than 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
These claims employ the language “the zeolite material” (or depend therefrom) without clearly identifying whether the referenced zeolitic material is the CHA framework type provided in step (i) of the process or, the AEI zeolitic material obtained as a result of step (iii) of the process or, an unidentified further material.  For purposes of examination, they have been construed as referring to the AEI product of step (iii).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 14 and 15 of copending Application No. 16/605069 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claim, as currently amended, in the reference application do not explicitly recite that the zeolitic starting material is limited to a ratio of YO2:X2O3 of no more than 20, the embodiment of the disclosure upon which they are supported (Example 1 of 16/605069) teaches a silica to alumina ratio of 8.7.  This embodiment employs a synthesis temperature of 140 C, NaOH, a CHA zeolite to colloidal silica ratio of about 2, a CHA zeolite to water ratio of about 0.017, a CHA zeolite to N,N-dimethyl 3,5-dimethyl 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Instant claims 9-11 have been excluded from this rejection as the reference application include “M” in the synthesis process removing the motivation for one of ordinary skill in the art from adding it the for product formed in a supporting step.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 14 and 15 of copending Application No. 16/605069 (reference application) in view of Maruo et al.  The difference between the claims of the reference application and claim 14 is the process of using the product formed in the selective catalytic reduction of nitrogen oxides in an exhaust gas stream.  The secondary reference teaches that AEI zeolites are useful as SCR catalysts.  It would have been obvious to one of ordinary skill in the art to employ the AEI zeolite of the copending invention in an SCR process for that reason.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 14 and 15 of copending Application No. 16/605069 (reference application) in view of Dusselier et al. The difference between the claims of the reference application and claim 14 is the process of using the product formed in a C1 to olefin conversion process.  The secondary reference teaches that AEI zeolites are useful as MTO catalysts.  It 
Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.
Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been “considered” (to the extent discussed) for the purposes of reexamination under the Portola guidelines.  See MPEP section 2242 under the subsection “General Principles Governing Compliance with Portola Packaging”.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732